DETAILED ACTION
Claims 1-7 are presented for examination, wherein claims 1-2 are currently amended; claims 2-4 are withdrawn; plus, claims 5-7 are newly added.
The 35 U.S.C. § 103 rejection of claim 1 over in view of Kobayashi is withdrawn as a result of the amendments to said claim.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)	CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding newly added claim 5, the limitation “the negative electrode active material layer includes a sulfide solid electrolyte” is unclear whether said “sulfide solid electrolyte” limitation (1) further defines the “solid electrolyte” in the newly added limitation of claim 1 or (2) requires the negative electrode active material layer to additionally includes “a sulfide solid electrolyte”
For purposes of examination, said limitation is interpreted as provided infra.
Regarding newly added claim 6, the limitation “a laminate” in “the roll-pressing is performed on a laminate, the laminate including at least the negative electrode active material layer, the positive electrode active material layer, and the solid electrolyte layer.” It is not clear whether said “laminate” is (1) the same “laminate” of claim 1 or (2) a different “laminate” than that of claim 1.
For purposes of examination, said limitation is interpreted as provided infra.
Regarding newly added claim 7, the limitation “a laminate” in “the roll-pressing is performed on a laminate, the laminate including the positive electrode active material layer, the solid electrolyte layer, the negative electrode active material layer, the negative electrode current collector layer, the negative electrode active material layer, the solid electrolyte layer, and the positive electrode active material layer in this order.” It is not clear whether said “laminate” is (1) the same “laminate” of claim 1 or (2) a different “laminate” than that of claim 1.
For purposes of examination, said limitation is interpreted as provided infra.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (JP 2008/021556) in view of Kim et al (US 2016/0365574) and Haga et al (US 2017/0092988).
Regarding newly amended independent claim 1, Kobayashi teaches a lithium secondary battery that may use either a separator with an organic electrolyte or an inorganic solid electrolyte and a method of making thereof,
its invention firmly adheres a current collector, a conductive material, and an active material, thereby suppresses an increase in electrical resistance inside an electrode,
said battery including a positive electrode and a negative electrode (e.g. ¶¶ 0001, 04, 10-12, 0031-33, 47, and 49-52),
said method of making said lithium secondary battery with said positive electrode, said negative electrode, and said inorganic solid electrolyte reading on “production method of an all-solid-state battery,” said method comprising:
laminating said positive electrode, said inorganic solid electrolyte, and said negative electrode together, noting a substitution of the taught alternative inorganic solid electrolyte for the taught examples of said organic electrolyte; wherein said positive electrode is composed of a positive electrode active material and a positive electrode current collector; and, wherein said negative electrode is composed of a negative electrode active material and a negative electrode current collector (e.g. ¶¶ 0011-13 and 52-53 plus e.g. Figure 2), reading on “the all-solid-state battery has a structure comprising a laminate of a positive electrode current collector layer, a positive electrode active material layer, a solid electrolyte layer, the negative electrode active material layer, and a negative electrode current collector layer….”

Kobayashi does not expressly teach said laminate “…in this order.”
However, it would have been obvious to a person of ordinary skill in the art to arrange the positive and negative electrode active material adjacent to said inorganic solid electrolyte in order to facilitate rapid transfer of ions, which arranges said positive and negative electrode current collectors on the outermost layers of said battery, reading on “the all-solid-state battery has a structure comprising a laminate of a positive electrode current collector layer, a positive electrode active material layer, a solid electrolyte layer, the negative electrode active material layer, and a negative electrode current collector layer in this order.”

Kobayashi teaches said negative electrode active material is a spinel-structured lithium titanate Li4Ti5O12 composition used with a first conductive material, such as vapor grown carbon fiber (hereinafter “VGCF”), and a conductive binder used as a second conductive material prior to pressing (e.g. ¶¶ 0001, 10-13, 17-18, 22, 31-35, 56, 62, and 70-71), reading on “the negative electrode active material layer includes a lithium-titanium oxide as a negative electrode active material.”
Further, Kobayashi teaches the amount of first conductive material is preferably in an amount of 2 to 50 parts by weight with respect to 100 parts by weight of said negative electrode active material and more preferable amount to be used is 5 to 30 parts by weight, wherein the amount of said first conductive material relative to said negative electrode active material is result-effective to the resistivity of the negative electrode and to the energy density of said negative electrode (e.g. ¶0018), but does not expressly teach the limitation “prior to the roll-pressing, a stress relaxation rate of the negative electrode active material layer is 32.5% or more.”
However, Kobayashi teaches a substantially identical composition (e.g. Li4Ti5O12 active material with VGCF conductive material in an amount of 5-30 parts, including e.g. 5 parts, per 100 parts of active material, see supra, compared with instant specification, at e.g. ¶¶ 0044-52, 55-57, and 64), establishing a prima facie case of obviousness, see also e.g. MPEP § 2112.01, reading on said limitation.

(1)	Kobayashi teaches a general teaching of “pressing” said negative electrode to increase its density (e.g. ¶¶ 0034, 56, 62, 65, and 67), reading on “… pressing to consolidate a negative electrode active material layer,” but does not expressly teach said pressing is done by the specific limitation of “roll-pressing.”
However, Kim teaches a method of making a lithium secondary battery and a negative electrode therein, said method comprising roll-pressing a negative electrode comprising a negative electrode material layer coated on a negative electrode current collector, said negative electrode material layer comprising Li4Ti5O12 active material and a conductive agent, said conductive agent may be a metal and present in the amount of 2-6 wt% (e.g. ¶¶ 0002, 08, 14, 38, 44, 47-48, 51-52, 57-58, and 60-61).
As a result, it would have been obvious to use the roll-pressing method of Kim as the pressing method of Kobayashi, since Kim teaches it is a suitable method for pressing a negative electrode including Li4Ti5O12 active material and a conductive agent.
Kobayashi as modified reading on “roll-pressing to consolidate a negative electrode active material layer” and “prior to the roll-pressing, a stress relaxation rate of the negative electrode active material layer is 32.5% or more.”

Regarding the newly added limitation “the negative electrode active material layer further includes a solid electrolyte and a conductive aid, wherein the quantity of the conductive aid included in the negative electrode active material layer relative to the quantity of the lithium-titanium oxide is 2.4% by mass or more and 6.0% by mass or less, and the conductive aid comprises vapor grown carbon fiber,” Kobayashi teaches said negative electrode active material is said spinel-structured lithium titanate Li4Ti5O12 composition used with said VGCF first conductive material and said conductive binder used as said second conductive material prior to pressing (e.g. supra), reading on “the negative electrode active material layer further includes … a conductive aid … and the conductive aid comprises vapor grown carbon fiber,”
wherein said amount of VGCF first conductive material is preferably in said amount of 2 to 50 parts by weight with respect to 100 parts by weight of said negative electrode active material and more preferable amount to be used is 5 to 30 parts by weight, wherein said amount of said first conductive material relative to said negative electrode active material is result-effective to the resistivity of the negative electrode and to the energy density of said negative electrode (e.g. supra), establishing a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2144.05(I), reading on “the quantity of the conductive aid included in the negative electrode active material layer relative to the quantity of the lithium-titanium oxide is 2.4% by mass or more and 6.0% by mass or less.”

Kobayashi as modified does not expressly teach “the negative electrode active material layer further includes a solid electrolyte …” However, Haga teaches a method of manufacturing an electrode laminate for an all-solid-state battery (e.g. ¶¶ 0001 and 75), wherein the anode may include an active material including lithium and titanium, and further optionally a conductive additive, a binder, and a solid electrolyte (e.g. ¶¶ 0066-70). Further, as well known in the art, and also indicated by Kobayashi (e.g. ¶0062), solid electrolytes are provided for satisfactory ion conductivity, suggesting the solid electrolyte in the anode layer of Haga is to increase ion conductivity within the bulk said anode active material layer
As a result, it would have been obvious to further incorporate the solid electrolyte of Haga in the negative electrode material layer of Kobayashi as modified, since Haga teaches solid electrolyte may be incorporated within an anode active material layer and suggests doing so would improve ion conductivity within the bulk of said layer.
Regarding newly added claim 5, Kobayashi as modified the method of claim 1, wherein Haga teaches said solid electrolyte may be a sulfide (e.g. ¶ 0058 and 62) , reading on “the negative electrode active material layer includes a sulfide solid electrolyte.”
Regarding newly added claim 6, Kobayashi as modified the method of claim 1, wherein Kobayashi teaches laminating said positive electrode, said inorganic solid electrolyte, and said negative electrode together, wherein said positive electrode is composed of a positive electrode active material and a positive electrode current collector; and, wherein said negative electrode is composed of a negative electrode active material and a negative electrode current collector (e.g. supra), but does not expressly teach “the roll-pressing is performed on a laminate, the laminate the laminate including at least the negative electrode active material layer, the positive electrode active material layer, and the solid electrolyte layer.”
However, Haga teaches a step of laminating together a positive electrode current collector layer, a positive electrode active material layer, a solid electrolyte layer, a negative electrode active material layer, and a negative electrode current collector layer are laminated in this order and then are pressed in order to increase the contact area of solid-solid interfaces between particles and thus reduce the ion conduction resistance, wherein pressing may be by roll pressing (e.g. ¶¶ 0047, 81, 94-95, 105, 110, and 123).
As a result, it would have been obvious to roll-press said laminate of Kobayashi as modified, including said positive electrode active material layer, said inorganic solid electrolyte, and said negative electrode active material layer together using said roll-press method of Haga, since Haga teaches said roll pressing increases the contact area of solid-solid interfaces between particles and thus reduce the ion conduction resistance.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the timely art of record teaches a method of making an all-solid-state battery including
the claimed step of press-rolling the claimed laminate including the positive electrode active material layer, the solid electrolyte layer, the negative electrode active material layer, the negative electrode current collector layer, the negative electrode active material layer, the solid electrolyte layer, and the positive electrode active material layer in this order,
wherein the negative electrode active includes the newly added limitations of claim 1, wherein said negative electrode active material layer has the claimed stress relaxation rate.
Response to Arguments
Applicant's arguments filed July 7, 2022 have been fully considered but they are not persuasive. The applicants allege the art does not teach the newly amended claim 1 or newly added claims 5-7.
In response, the examiner respectfully refers supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tamura et al (US 2018/0219254);
Suzuki et al (US 2017/0256781);
Wang et al (US 2017/0062798); and,
Yukawa (US 2013/0337320).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723